Citation Nr: 0420415	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama




THE ISSUE

Entitlement to an effective date earlier than July 10, 2002 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  He was a prisoner of war (POW) of the German 
government from February 1943 to May 1945.

In July 2003, the RO granted the veteran's claim for TDIU, 
effective from July 10, 2003.  In August 2003, he initiated 
an appeal to the Board of Veterans' Appeals (Board), 
challenging the effective date of the award.  In September 
2003, the RO moved the effective date of the award back to 
July 10, 2002, and furnished the veteran a statement of the 
case indicating that an earlier date was not warranted.  
Later that same month, the veteran filed a VA Form 9 
("Appeal to Board of Veterans' Appeals"), expressing a 
desire to continue his appeal.  The matter is now presented 
for appellate consideration.


FINDINGS OF FACT

1.  The veteran was gainfully employed until 1981.

2.  Prior to August 24, 1993, the veteran was service-
connected for anxiety reaction, hookworms, and tinea cruris; 
his combined evaluation was 30 percent from March 12, 1949, 
and 50 percent from September 20, 1988.

3.  The evidence does not establish that the veteran's 
anxiety reaction, hookworms, and/or tinea cruris rendered him 
unable to secure or follow a substantially gainful occupation 
prior to August 24, 1993.

4.  In February 1997, the RO granted service connection for 
coronary artery disease and hypertension, effective from 
August 24, 1993, and assigned a 30 percent evaluation 
therefor; this increased the veteran's combined rating to 70 
percent from August 24, 1993.

5.  The impairment occasioned by coronary artery disease and 
hypertension, considered together with the level of 
impairment ascribed to the veteran's service-connected 
anxiety disorder, is sufficient to establish that he has been 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability from August 24, 
1993.

6.  The veteran filed an informal claim for TDIU prior to 
August 24, 1993.


CONCLUSION OF LAW

An effective date of August 24, 1993, but no earlier, is 
warranted for the award of TDIU.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 
4.16, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than July 10, 2002 for the award of TDIU.  He 
maintains that he has been qualified for the award since 
1981.

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. 
§ 3.400(o)(1) (2003) (to the same effect).  An exception to 
that rule applies under circumstances where evidence 
demonstrates a factually ascertainable increase in disability 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400(o)(1) (2003).  See VAOPGCPREC 12-98, 
63 Fed. Reg. 56,703 (Oct. 22, 1998).

Thus, in fixing an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2003).  Generally, the informal claim 
must identify the benefit sought.  Id. § 3.155(a).  However, 
an informal claim for TDIU need not be specifically labeled 
as such.  Indeed, the United States Court of Appeals for the 
Federal Circuit has held that VA has a duty to determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations, and that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, VA must consider entitlement to 
TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16 (2003).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  38 C.F.R. 
§ 4.16(a) (2003).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  38 C.F.R. § 4.16(b) (2003).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

In the present case, the veteran filed a formal claim for 
TDIU on July 10, 2003.  This has been used as the basis for 
the effective date of the award granted by the RO.  The Board 
notes, however, that the veteran has been retired from 
gainful employment since 1981, and that he has submitted a 
number of statements since that time that might properly be 
considered claims for TDIU under the test set out in 
Roberson.  In April 1982, for example, he submitted a VA Form 
21-4138 wherein he requested "an increase in my subsistence 
allowance from 30% to 100%" based on the combined effect of 
his service-connected anxiety disorder (then evaluated as 30 
percent disabling), and problems with high blood pressure and 
his heart that he felt were secondary to anxiety.  He had 
previously submitted evidence of medical disability, in the 
form of an October 1981 report from Enterprise Medical 
Clinic, showing a diagnosis of chronic anxiety, among other 
things, and in December 1982 he submitted an April 1981 
statement from Emmett T. Brunson, M.D., recommending that he 
be medically retired from his current employment due to 
disability (albeit a disability of the low back, which is not 
service-connected).  The Board also notes that the veteran 
made statements during a hearing held at the RO in November 
1982 to the effect that he could no longer hold down a job; 
that he wrote in an April 1983 letter to his Senator that he 
was forced into retirement due to a chronic back condition 
and anxiety; and that, when he was examined for VA purposes 
in November 1988, he asserted that problems with his nerves 
were to blame for his early retirement.

While the record provides a basis for finding an informal 
claim for TDIU filed earlier than July 2002 - perhaps as 
early as 1982 - the record does not provide a basis for 
finding that the veteran's service-connected disabilities 
precluded the veteran from securing or following 
substantially gainful employment earlier than August 24, 
1993.  Prior to that date, service connection was in effect 
only for an anxiety disorder, hookworms, and tinea cruris.  
The hookworms and tinea cruris have been essentially 
asymptomatic and rated as noncompensable since the late 
1940's, and the evidence does not establish that those 
conditions, together with the anxiety disorder, rendered the 
veteran unable to secure or follow a substantially gainful 
occupation prior to August 24, 1993.

The April 1981 letter from Dr. Brunson, for example, suggests 
that the veteran may have been unable to secure or follow a 
substantially gainful occupation at that time.  However, it 
appears clear from Dr. Brunson's letter that he recommended 
that the veteran be medically retired, not as a result of any 
difficulties with anxiety, hookworms, and/or tinea cruris, 
but rather due to a non-service-connected back disorder.  
See, e.g., Tripp v. Derwinski, 3 Vet. App. 173, 176 (1992) 
(only service-connected disabilities may be considered in 
determining entitlement to TDIU).

The October 1981 report from Enterprise Medical Clinic shows 
that the veteran was tense and nervous at that time, and that 
he reported that he worried excessively.  However, his mood 
was noted to be "OK", and neither hookworms nor tinea 
cruris were clinically identified.  Other, non-service-
connected conditions were described, such as degenerative 
joint disease of the low back, benign prostatic hypertrophy, 
and a history of heart problems, and there was no suggestion 
in the report that the veteran was unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities alone.

When the veteran was examined for VA purposes in June 1982, 
it was noted that he was tense, anxious, and uptight; that he 
had an increased startle reaction, increased perspiration, 
and frequent palpitations; and that his mood was depressed.  
However, it was also noted that he was cooperative and 
dressed appropriately; that he was coherent, relevant, and 
oriented; that he denied hallucinations and homicidal, 
suicidal, and/or paranoid ideation; that his insight and 
judgment were fair; that his affect was appropriate; and that 
counting, calculation, general knowledge, abstract ability, 
recent and remote memory, and registration and recall were 
all good.  The psychiatric examiner opined that the veteran 
was only "moderately" disabled from a social, industrial, 
and psychiatric standpoint.  In addition, no abnormalities of 
the skin were identified, which would not support a 
conclusion that the veteran's tinea cruris then had a 
disabling effect.

As mentioned previously, when the veteran testified at a 
hearing held at the RO in November 1982, he reported that he 
could no longer hold down a job.  However, it appears from 
his testimony that his non-service-connected back disorder 
was the primary impediment to employment at that time.  He 
testified, for example, that he was not able to do any more 
lifting as a result of his back disorder, and that problems 
with his back interfered with exercise, thereby reducing his 
stamina.  Similarly, when he wrote his Senator in April 1983, 
he asserted that his early retirement was due to a 
combination of service- and non-service-connected 
disabilities (a chronic back condition and anxiety), rather 
than to service-connected disability alone.  And in December 
1983, a VA counseling psychologist checked a box on a VA Form 
28-8871 indicating that the veteran's service-connected 
disability did not cause an employment handicap.

When the veteran was examined for VA purposes in November 
1988, he blamed his nerves for his early retirement.  He 
complained that he was tense, uptight, impatient, irritable, 
and not able to relax, and said that he could not sleep or 
"hold out to do anything".  He also complained of problems 
with his back and with high blood pressure.  On examination, 
it was noted that he was well-developed, casually dressed, 
neat in appearance, articulate, and well oriented.  It was 
also noted that his memory was good.  The examiner concluded 
that the veteran had a generalized anxiety disorder, that his 
social impairment was "moderate", and that his industrial 
impairment was "severe".  Neither hookworms nor tinea 
cruris was clinically identified, however, and the examiner 
did not in any way suggest that the veteran's service-
connected conditions were so severe so as to render him 
unable to secure or follow a substantially gainful 
occupation.

In February 1997, the RO granted the veteran service 
connection for coronary artery disease and hypertension.  The 
award of service connection for this disability was effective 
from August 24, 1993, based on an amendment that broadened 
VA's regulations pertaining to diseases subject to 
presumptive service connection in former POW's.  See Diseases 
Specific as to Former Prisoners of War, 59 Fed. Reg. 35,464 
(July 12, 1994).  That action was significant.  First, 
because the RO assigned an initial 30 percent rating for 
coronary artery disease and hypertension, the veteran's 
combined rating increased to 70 percent and, in conjunction 
with the 50 percent rating then in effect for his anxiety 
disorder, operated to place the veteran in the position of 
satisfying the percentage requirements set out at 38 C.F.R. 
§ 4.16(a) from August 24, 1993.  See 38 C.F.R. § 4.25 (2003).  
More importantly, the Board is persuaded that the impairment 
occasioned by coronary artery disease and hypertension (the 
evidence shows, for example, that the veteran had an acute 
inferior myocardial infarction in December 1992), when 
considered together with the level of impairment previously 
ascribed to the veteran's service-connected anxiety disorder, 
is sufficient to establish that he was unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities from the effective date of the 
award of service connection for coronary artery disease and 
hypertension.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. § 4.3 (2003).  
Thus, the Board finds that a factually ascertainable 
"increase" in service-connected disability occurred so as 
to warrant entitlement to TDIU on August 24, 1993.

In setting an effective date of August 24, 1993, for the 
award of a TDIU rating, the Board is not saying that the 
veteran did not have coronary artery disease or hypertension 
prior to that date, or that the coronary artery disease and 
hypertension worsened on that date.  Rather, it is the 
effective date of service connection for that disability, 
which is the point at which it might be considered in 
determining whether it might form a basis for a TDIU rating.  
In this respect, it is important to note that the effective 
date of August 24, 1993, for the grant of service connection 
for coronary artery disease and hypertension was the 
effective date of the liberalizing law that permitted the 
presumptive grant of service connection for this disability 
in a former POW, such as the veteran.  

For all of the foregoing reasons, the Board finds that the 
evidence supports a finding of entitlement to TDIU as of 
August 24, 1993, but that the preponderance of the evidence 
is against a finding of entitlement at an earlier date.  
Accordingly, and because the veteran filed an informal claim 
for TDIU prior to the date that entitlement is shown, the 
proper effective date to be assigned for the award is August 
24, 1993.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003).  To this extent, the appeal is granted.

II.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes additional obligations on VA in terms of its duty to 
notify and assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, No. 01-944, slip 
op. at 11 (U.S. Vet. App. June 24, 2004), the Court held that 
a VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.  This 
"fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the Board finds that VA has informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claim.  By virtue of the 
RO's July and September 2003 decisions, and the statement of 
the case mailed to the veteran in September 2003, he has been 
amply notified of law applicable to the assignment of an 
effective date for an award of TDIU, and the RO's reasons for 
denying his claim for an earlier date.  In effect, those 
documents informed him that, in order to obtain an earlier 
effective date for his award, evidence needed to be obtained 
to demonstrate that he had filed a claim for TDIU prior to 
July 10, 2003.  See, e.g., Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).

The Board also finds that VA has informed the veteran about 
the information and evidence that VA would seek to provide, 
versus the information and evidence he was expected to 
furnish.  Specifically, in a VCAA notice letter mailed to 
the veteran in September 2003, he was notified that VA would 
be responsible for getting relevant records from Federal 
agencies, and that VA would also make reasonable efforts to 
obtain non-Federal records.  He was told that he needed only 
to provide VA with enough information about the records so 
that VA could request them from the person or agency who had 
them.

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the September 2003 VCAA notice letter informed the 
veteran of his and VA's respective responsibilities in 
obtaining evidence, and notified him that he was ultimately 
responsible for providing the information and evidence to 
support his claim.  The letter also asked him to let VA know 
if there was any other evidence that he thought would support 
his claim.  Further, when the veteran submitted his 
substantive appeal later that same month, he stated that 
"[t]here is no new evidence".  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement to 
the effect that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require VA to include this fourth element as 
part of its VCAA notice, is obiter dictum and not binding on 
VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or opinion when 
necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The evidence of record shows that the 
veteran was gainfully employed until 1981, and includes 
multiple VA and private medical reports that describe his 
condition since that time.  The record also includes 
testimony and statements from the veteran in that regard.  
Further, as noted above, the veteran has indicated that there 
is no new evidence to obtain.  Accordingly, the Board finds 
that no further action is required in order to fulfill the 
duty to assist.


ORDER

An effective date of August 24, 1993 is granted for the award 
of TDIU; to this extent, the appeal is allowed, subject to 
the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



